PER CURIAM.
A final judgment was rendered, after a non-jury trial, on the respective cross-claims of Hendrick Electric Company and Peacock Construction Company. Peacock and others have appealed and Hendrick and others have cross-assigned error in the final judgment.
Peacock says error was committed in the final judgment in granting recovery to Hendrick of $114,502.85 [less $59,840.60 as a set-off], which Hendrick claimed to be due it for certain “extras” it had performed and supplied.
The evidence on this point was conflicting and voluminous but was sufficient to sustain the award to Hendrick. See Tassinari v. Chaney, Fla.App.1966, 187 So.2d 376; and 7 Fla.Jur. Contracts §§ 123 and 170.
Both parties concede that an error was made in computing the amounts due to make up the award of $114,502.85. They conceded at oral argument, that the amount of the award was incorrect in the sum of $3,193.00 and that the award to Hendrick should be reduced by this amount. We, therefore, reduce the amount of the award to Hendrick for claimed extras from $114,-502.85 to $111,309.85 and affirm the final judgment for Hendricks in that amount [less the set-off].
Peacock points to error in the final judgment by the finding that their claim against Hendrick and others, for breach of contract “was not proved” and was disallowed.
This point was an issue in dispute between the parties below. The trier of facts resolved the issue against Peacock. No error has been clearly demonstrated in this finding.
We have examined the points raised and argued under the three cross-assignments of error filed by Hendrick and find them to be insufficient for reversal.
The final judgment, as modified herein, is
Affirmed.